Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is in response to appeal brief filed on 12/23/20. 
Claims 1, 3-15 are pending. 

Reopening of Prosecution After Appeal Brief

In view of the appeal brief filed on 12/23/20, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.



/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186                                                                                                                                                                                                        

Drawings
The drawings (Fig. 1-12) are objected to under 37 CFR 1.83(a) because:
Fig. 4 and 5 fail to show the details as described in the specification (description labels for the various periods 401-407) 
	Fig. 1-3 and 6-12 include various the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (for example boxes 1, 2, 11, 18 and 19  should be labeled as  PSE, PD, power supply unit, manager, processing unit etc.- Note example points out only some of the black boxes,  applicant is required to provide appropriate labels for all the black boxes in the rest of the Figures for compliance) 

 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 14 depends on claim 13 and carry out the steps of the method relating to power providing device. Claim 15 depends on claim 13 and carry out the steps of the method relating to power receiving device.  
relating to the power providing device (i.e. excluding step relating to the power receiving device)
Claim 15 recites “steps of the method as claimed in claim 13 relating to the power receiving device (i.e. excluding step relating to the power providing device) 
It is understood that dependent claims only includes certain limitations from the parent claim 13. The dependent claims 14 and 15 must include every limitations of the parent claim 13. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 3, 5-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwelley et al (US Patent 9,377,794), in view of Chen (US Patent Application Publication 2015/0244535).

A power providing device arranged for providing power to multiple power receiving devices (Fig 12; 182 in the power providing PSE and PDs are power receiving devices), comprising: a power supply unit (Fig 10; 160 has PSU) configured to supply power to a power receiving device (162 in Fig 10) at a first voltage (lines 25-30 of col 7; any programmable voltage 12, 18, 24 or 44v can be provided; thus 24 voltage is the first voltage in Fig 4) and at a second voltage (5-12V DC mentioned in line 62, col 12;  Fig 10), the first voltage being higher than the second voltage (24V is higher than 12V in Fig 10), the first voltage corresponding to a first mode of the power receiving device (full active mode; lines 45-60 of col 12) and the second voltage corresponding to a second mode of the power receiving device (standby mode; lines 60-67 of col 12), wherein the power providing device is configured such that the second voltage is supplied after the power supply unit provided power to the power receiving device at the first voltage (lines 25-30 of col 6 mention powering PD and lines 65-67 of col 12 mentions that PD generates a standby mode signal to initiate a sending of low voltage; thus second voltage is supplied after supplying the first voltage), and wherein the power providing device is configured to provide the first voltage on first conductors coupled between the power providing device and the power receiving device (Fig 10 shows that 44v is transferred from 160 to 162 via conductors; lines 23-25 of col 6 mention that cables are wire pairs; Fig 5B mentions about other voltages; thus the conductors carry the first voltage 24 V) and to provide the second voltage on second conductors coupled between the power providing device and the power receiving device (Fig 10 shows that 12 v is transferred from 160 to 162 via conductors; lines 23-25 of col 6 mention that 

Dwelley does not explicitly mention that that the first conductors are different from the second conductors.  However, 
Chen et al teach A power providing device arranged for providing power (Fig 3a – Fig 3c  show that PSE 340 is providing power to powered device 350) to power receiving device (Fig 3b; 350), wherein the power providing device is configured to provide the first voltage on first conductors coupled between the power providing device and the power receiving device (Fig 3b shows two different sets of conductors; first set is for 320 to 352 providing first voltage, normal operation) and to provide the second voltage on second conductors coupled between the power providing device and the power receiving device  ([0002] mentions that power is supplied over two or more of the differential pairs of wires found in the Ethernet cables; [0006] mentions that energy efficient Ethernet is a set of enhancement to the twisted pair to allow for less power consumption during periods of low data activity; data link or Ethernet PHY is considered always active and remained active even when the transmit path is in sleep mode, i.e. first voltage higher than  second voltage [0007]; Fig 3b shows two different sets of conductors; one set is for 320 to 352 and another is for 310 to 351; thus the Ethernet PHY is powered with second voltage with different sets of conductors). 



For claim 3, Fig 10 shows that second voltage is selectively supplied during standby mode (Dwelley). 

For claim 5, Dwelley selectively supplying of 24V or 5-12V (lines 20-27 of col 7; line 62, col 12). 

For claim 6, Fig 5B, Fig 10 shows the two voltage means (Dwelley). 

For claim 7, Fig 10 shows the switch to select one power source. Thus, non-selected source is disabled from providing power (Dwelley). 

For claim 8, controller 170 and switch in Fig 10 are the provisioning unit (Dwelley).  

A power receiving device (Fig 10; 162) arranged for being provided with power by a power providing device (Fig 10; 160), comprising: a power receiving unit configured to receive power from the power providing device (Fig 10 shows the power receiving from PSE) at a first voltage  (lines 25-30 of col 7; any programmable voltage 12, 18, 24 or 44v can be provided; thus 24 voltage is the first voltage in Fig 4) and at a second voltage   (5-12V DC mentioned in line 62, col 12;  Fig 10), the first voltage being higher than the second voltage  (24V is higher than 12V in Fig 10), and a power reception control unit configured to control the power receiving device 4to operate in a first mode and in a second mode (lines 40-67 of col 15 mention that PD generates standby mode signal; triggers converter to go to sleep mode and switch to low power path; thus the control unit controls PD to operate in first or second mode), wherein the power reception control unit is configured to control the power receiving device  to operate in the first mode upon receiving power at the first voltage (lines 63-67 of col 15; lines 45-60 of col 12; full active mode) on first conductors coupled between the power providing device and the power receiving device (Fig 10 shows that 44v is transferred from 160 to 162 via conductors; lines 23-25 of col 6 mention that cables are wire pairs; Fig 5B mentions about other voltages; thus the conductors carry the first voltage 24 V) and is further configured to control the power receiving device to switch from operating in the first mode to operating in the second mode (standby mode; lines 60-67 of col 12; lines 1-17 of col 13) upon receiving power at the second voltage on second conductors coupled between the power providing device and the power receiving device (Fig 10 shows that 12 v is transferred from 160 to 162 via conductors; lines 23-25 of col 6 mention that after receiving power at the first voltage (lines 25-30 of col 6 mention that powering PD and lines 65-67 of col 12 mentions that PD generates a standby mode signal to initiate a sending of low voltage; thus second voltage is supplied after supplying the first voltage). 

Dwelley does not explicitly mention that that the first conductors are different from the second conductors. 
Chen et al teach the following limitations: A power providing device arranged for providing power (Fig 3a – Fig 3c show that PSE 340 is providing power to powered device 350) to power receiving device (Fig 3b; 350), wherein the power providing device is configured to provide the first voltage on first conductors coupled between the power providing device and the power receiving device (Fig 3b shows two different sets of conductors; one set is for 320 to 352 providing first voltage) and to provide the second voltage on second conductors coupled between the power providing device and the power receiving device  ([0002] mentions that power is supplied over two or more of the differential pairs of wires found in the Ethernet cables; [0006] mentions that energy efficient Ethernet is a set of enhancement to the twisted pair to allow for less power consumption during periods of low data activity; data link or Ethernet PHY is considered always active and remained active even when the transmit path is in sleep mode to imply lower second voltage [0007]; Fig 3b shows two different 


It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dwelley and Chen to have two sets of separate cable pairs for the first and second voltages in Dwelley et al. In Dwelley, Fig 10 shows that 160 and 162 are PSE and PD that allow four cable pairs for supplying power ([0002]; Chen). Therefore, with the teachings of Chen et al, the two sets of conductors will be able to provide the first voltage and second voltage separately to PD. This is particularly beneficial for power saving operation, since Chen provides power saving operations to the Ethernet PHY line ([0006]-[0008]). 

For claim 11, second mode is power saving standby mode and ended when PD receives high voltage (line 45, col 12 through line 23, col 13; Dwelley). 

For claim 12, Fig 10 shows PSE and PD, and the voltages are 44V and 12V (Dwelley).

For claim 13, Dwelley et al teach the following limitations: A method of providing power from a power providing device to a power receiving device (Fig 12; 182 in the power providing PSE and PDs are power receiving devices), the power providing device being arranged for providing power to multiple power receiving devices (Fig 12; 182 in the power providing PSE and PDs are power receiving devices), the power receiving device being arranged to operate in a first mode (full active mode; lines 45-60 of col 12) and in a second mode (standby mode; lines 60-67 of col 12), the method comprising the steps: supplying, power, by the power providing device (Fig 10; 160 has PSU), at a first voltage on first conductors coupled between the power providing device and the power receiving device (Fig 10 shows that 44v is transferred from 160 to 162 via conductors; lines 23-25 of col 6 mention that cables are wire pairs; Fig 5B mentions about other voltages; thus the conductors carry the first voltage 24 V), receiving power, by the power receiving device, at the first voltage  on the first conductors (Fig 10), supplying power, by the power providing device, at a second voltage (12V DC in Fig 10, supplied by PSE) on second conductors coupled between the power providing device and the power receiving device (Fig 10 shows that 12 v is transferred from 160 to 162 via conductors; lines 23-25 of col 6 mention that cables are wire pairs; Fig 10 shows that first voltage is provided by one set and second voltage is provided by second set. Lines 55-65 of col 1 mentions that twisted pairs provide power. Thus, first set includes first set of conductors and second set includes second set of conductors), after supplying power at the first voltage  (lines 25-30 of col 6 mention that powering PD is by 44V and lines 65-67 of col 12 mentions that PD generates a standby mode signal to initiate a sending of low voltage; thus second voltage is supplied after supplying the first voltage), the first voltage being higher than the second voltage  (44V is higher than 12V in Fig 10), and receiving power, by the power receiving device at the second voltage on the second conductors (Fig 10, PD receives 12V), wherein the power receiving device is operating in the first mode upon receiving power at the first voltage on the first conductors and switches to from operating in the first mode to operating in the second mode upon receiving power at the second voltage on second conductors after receiving power at the first voltage on the first conductors (lines 40-67 of col 15 mention that PD generates standby mode signal; triggers converter to go to sleep mode from full power mode and switch to low power path; thus the control unit controls PD to operate in first or second mode; lines 1-25 of col 13). 

Dwelley does not explicitly mention that that the first conductors are different from the second conductors. 

Chen et al teach the following limitations: A power providing device arranged for providing power (Fig 3a – Fig 3c show that PSE 340 is providing power to powered device 350) to power receiving device (Fig 3b; 350), wherein the power providing device is configured to provide the first voltage on first conductors coupled between the power providing device and the power receiving device (Fig 3b shows two different sets of conductors; one set is for 320 to 352 providing first voltage) and to provide the second voltage on second conductors coupled between the power providing device and the power receiving device  ([0002] mentions that power is supplied over two or more of the differential pairs of wires found in the Ethernet cables; [0006] mentions that energy efficient Ethernet is a set of enhancement to the twisted pair to allow for less power consumption during periods of low data activity; data link or Ethernet PHY is considered always active and remained active even when the transmit path is in sleep mode to imply lower second voltage [0007]; Fig 3b shows two different 


It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dwelley and Chen to have two sets of separate cable pairs for the first and second voltages in Dwelley et al. In Dwelley, Fig 10 shows that 160 and 162 are PSE and PD that allow four cable pairs for supplying power ([0002]; Chen). Therefore, with the teachings of Chen et al, the two sets of conductors will be able to provide the first voltage and second voltage separately to PD. This is particularly beneficial for power saving operation, since Chen provides power saving operations to the Ethernet PHY line ([0006]-[0008]). 

For claims 14 and 15, Fig 10 shows controller in PSE to control switch based on standby mode signal. Lines 55-57 of col 7 mentions that PSE and PD converters are programmable and adjustable. Line 49 of col 12 mentions about processor in PD. Lines 43-60 of col 3 mentions about handshaking routines in PSE and PD for the invention. Therefore, the claimed embodiments have associated software product (Dwelley).   

6.	Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being anticipated by Dwelley et al (US Patent 9,377,794), in view of Chen (US Patent Application Publication 2015/0244535), further in view of Karam et al (US Patent 7593747). 



Karam teaches a system that calculates a third voltage from first voltage and second voltage in the power providing device (Fig 3 is the power providing device; the power 38 is generated based 94 and 96; lines 10-15 of col 6 mention that 80 senses potential differences across conductor pairs 34 (A) and 34 (B); thus the first voltage on conductor pair 34 (A); second voltage on conductor pair 34 (B) and difference is the third voltage 90 or the PSE digital voltage signal 94 as mentioned in line 23 of col 6). Thus Karam teaches the limitations a third voltage corresponds to difference between first voltage and second voltage and allowing power to be supplied using the difference between the first voltage and the second voltage (Fig 3 shows the power providing device, 94 is the difference voltage generated and power source 46 supplies power using the difference voltage 94). 

It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to compute a difference voltage in the system of Dwelley, in view of Chen, as taught in Karam. Such a difference calculation is useful in many situations as explained in Karam in lines 29-45 of col 6. A heat map and a graphical plot of historical data over 

For claim 10, Fig 5 shows the three settings of voltages via three sets of conductors (Lines 55-65 of col 1 Dwelley mentions that twisted pairs provide power). Lines 19-28 of col 7 mentions about different voltage ranges to be provided to PD, which are programmable by various means. However, Dwelley, in view of Chen does not explicitly teach any difference voltage calculation. Dwelley does not explicitly mention the limitations “the power receiving device is configured to supply power to the power reception control unit by converting first and second voltage into the third voltage”.
 
Karam teaches a system that calculates a third voltage from first voltage and second voltage in the power receiving  device (Fig 2 is the power receiving device; the power 76 is generated based 68 and 72; lines 46-60 of col 4 mention that 60 senses potential differences across conductor pairs 34 (A) and 34 (B); thus the first voltage on conductor pair 34 (A); second voltage on conductor pair 34 (B) and difference is the third voltage 68 or 72). Thus Karam teaches the limitations a third voltage corresponds to difference between first voltage and second voltage and allowing power to be supplied using the difference between the first voltage and the second voltage (Fig 2 shows the power 

It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to compute a difference voltage in the system of Dwelley, in view of Chen, as taught in Karam. Such a difference calculation is useful in many situations as explained in Karam in lines 29-45 of col 6. A heat map and a graphical plot of historical data over time can be generated for comparison. Dwelley can incorporate such teachings of calculating a difference voltage between first and second voltage and allowing power to be supplied based on the difference voltage so that the performance of the system (such as temperature control) can be improved. As shown in Fig 3 of Karam and mentioned in lines 40-45 of col 8, the power supply can be turned off in the abnormal situations and the abnormality is calculated based on difference voltage as taught in Karam.  


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186